Name: Commission Regulation (EC) No 155/94 of 27 January 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/14 Official Journal of the European Communities 28 . 1 . 94 COMMISSION REGULATION (EC) No 155/94 of 27 January 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 31 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . 0 OJ No L 42, 19 . 2. 1993, p . 1 . 0 OJ No L 328, 29. 12 . 1993, p. 73 . 28 . 1 . 94 No L 23/15Official Journal of the European Communities ANNEX to the Commission Regulation of 27 January 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 5 Week No 6 Week No 7 Week No 8 Week No 9 CN code from 31 January to from 7 to from 14 to from 21 to from 28 February 6 February 1994 13 February 1994 20 February 1994 27 February 1994 to 6 March 1994 0104 10 30 (') 79,345 80,483 81,620 82,762 83,674 010410 80 0 79,345 80,483 81,620 82,762 83,674 0104 20 90 (') 79,345 80,483 81,620 82,762 83,674 0204 10 00 (2) 168,820 171,240 173,660 176,090 178,030 0204 21 00 (2) 168,820 171,240 173,660 176,090 178,030 0204 22 10 (2) 118,174 119,868 121,562 123,263 124,621 0204 22 30 (2) 185,702 188,364 191,026 193,699 195,833 0204 22 50 (2) 219,466 222,612 225,758 228,917 231,439 0204 22 90 (2) 219,466 222,612 225,758 228,917 231,439 0204 23 00 (2) 307,252 311,657 316,061 320,484 324,015 0204 50 11 0 168,820 171,240 173,660 176,090 178,030 0204 50 13 (2) 118,174 119,868 121,562 123,263 124,621 0204 50 1 5 (2) 185,702 188,364 191,026 193,699 195,833 0204 50 19 (2) 219,466 222,612 225,758 228,917 231,439 0204 50 31 (2) 219,466 222,612 225,758 228,917 231,439 0204 50 39 (2) 307,252 311,657 316,061 320,484 324,015 0210 90 1 1 (3) 219,466 222,612 225,758 228,917 231,439 021090 19 0 307,252 311,657 316,061 320,484 324,015 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (") No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.